FILED
                             NOT FOR PUBLICATION                             JUN 02 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HAZEM MICHAEL MOUNAYER,                          Nos. 07-70502
                                                      07-72475
               Petitioner,
                                                 Agency No. A035-721-405
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       In these consolidated petitions for review, Hazem Michael Mounayer, a

native and citizen of Jordan, petitions for review from the Board of Immigration

Appeals’ (“BIA”) orders dismissing his appeal from an immigration judge’s (“IJ”)

removal order, and denying his motion to reconsider. Our jurisdiction is governed


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review de novo claims of due process violations,

Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000), and review for abuse of

discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002). In No. 07-7502, we dismiss in part and deny in part the

petition for review. In No. 07-72475, we deny the petition for review.

      We lack jurisdiction to consider Mounayer’s contention that he is not

removable as an alien convicted of an aggravated felony because Mounayer failed

to properly raise this claim before the BIA. See Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004).

      Mounayer’s contention that the IJ’s reconstruction of the hearing transcript

violated due process is unavailing. See Colmenar, 210 F.3d at 971 (requiring

prejudice to prevail on a due process challenge).

      The BIA did not abuse its discretion in denying Mounayer’s motion to

reconsider because the motion failed to demonstrate an error of law or fact in the

BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1).

      In No. 07-70502: PETITION FOR REVIEW DISMISSED in part,

DENIED in part.

      In No. 07-72475: PETITION FOR REVIEW DENIED.



                                                                               07-70502

                                          2                                    07-72475